DETAILED ACTION
Remarks
This office action is in response to the RCE filled on 05/10/2021. 
Claims 23, 31, 34 and 36 are amended. 
Claims 27, 30, 38 and 42 are canceled. 
Claim 46 is newly added. 
23-26, 28, 29, 31-37, 39-41 and 43-46 are pending and examined below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-26, 28, 29, 31, 32, 34, 36, 37, 39, 41 and 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0171895 (“Scharl”), and in view of US 8,868,328 (“Estkowski”), and in view of US 2013/0244588 (“Pereira”), and further in view of US 9,646,502 (“Gentry”). 
Regarding claim 23, Scharl discloses a method of controlling a first unmanned aerial vehicle (see [0023], where “controlling the speed of the aircraft, or by an appropriate combination of turning and speed control.”; the aircraft corresponds to first unmanned aerial vehicle.), comprising: 
determining a first estimated time of arrival of the first unmanned aerial vehicle to a geographical area  (see [0034], where “aircraft 102 may be instructed to achieve the desired spacing with target aircraft 104 by the time that aircraft 102 reaches achieve-by point 122 on route 106.”; see also [0090], where “Process 800 may begin by determining an estimated time of arrival at an achieve-by point assuming a tum point for the aircraft at the candidate turn point being evaluated (operation 802).”; see also fig 1, where aircraft operating environment, 100 corresponds to a geographical area, target aircraft, 104 corresponds to second unmanned aerial vehicle. Aircraft, 102 corresponds to first unmanned aerial vehicle. Aircraft, 102 is maintaining desired spacing by not moving far (or turn) from a specific predefined point, which is interpreted as reaching a predefined point System is determining estimated time of arrival. Based on the estimated time of arrival, turning point is determined. So Scharl teaches a method that estimate time of arrival of the first unmanned aerial vehicle to a point that is included inside a geographical area.); 
transmitting,  a first status message  (see fig 2, block 214, communication system. see also [0093], where “The estimated time of arrival of the turning aircraft at the intercept point is determined”; see also [0114], where “communications unit 910 may include a number of devices that transmit data, receive data, or transmit and receive data. Communications unit 910 may be, for example, a modem or a network adapter, two network adapters, or some combination thereof.”; see also [0095], where “Turning to FIG. 9, an illustration of a block diagram of a data processing system is depicted in accordance with an illustrative embodiment. Data processing system 900 may be an example of one implementation of aircraft data processing system 240 in FIG. 1.”; turning aircraft corresponds to first unmanned aerial vehicle. Communication unit is transmitting message/data.); 
receiving,  a second status message from a second unmanned aerial vehicle, the second status message  (see fig 6, block 602, where estimate time of arrival of target aircraft is determined. See also fig 8, block 814, where estimate time of arrival of target aircraft is determined. see also [0047], where “For example, without limitation, target aircraft information 228 may include information identifying the current state of target aircraft 202. Target aircraft information 228 identifying the current state of target aircraft 202 may include information identifying the current position of target aircraft 202 and the current speed of target aircraft 202.”; See also [0048], where “Target aircraft information 228 may be provided to aircraft 201 from target aircraft 202 via communications system 214 or in another appropriate manner.”; see also [0093], where “an estimated time of arrival of the target aircraft at the intercept point may be determined (operation 814)…. Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined (operation 818).”; see also [0081]. Target aircraft corresponds to second unmanned aerial vehicle. Based on the operations 814 and 816, turning point is determined. 814 is the estimate time of arrival of target aircraft and 816 is the estimate time of arrival of turning aircraft. See fig 3, block 304, information receiver. See also [0009], where “The information receiver is configured to receive interval management information identifying a desired spacing between an aircraft and a target aircraft.”; see also [0069], where “the interval management information may be received onboard the aircraft from an air traffic control system or other appropriate source of interval management information via an appropriate communications system onboard the aircraft.”),  
comparing the first estimated time of arrival to the second estimated time of arrival (see [0093-0094], where “ Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined… It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”); and 
modifying at least one of a speed or a heading of the first unmanned aerial vehicle based on the comparison between the first estimated time of arrival and the second estimated time of arrival (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn point 112 or by turning aircraft 102 at the appropriate turn point 112 in combination with controlling the speed of aircraft 102 in an appropriate manner”).
Scharl does not disclose the following limitations: 
defined by a volume of airspace having fixed bounds;
transmitting, over the mesh network … the first estimated time of arrival; and
receiving, over the mesh network,…. a second estimated time of arrival …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network.
However Estkowski discloses a method for controlling aircraft, wherein defined by a volume of airspace having fixed bounds (see col 4, lines 50-58, where “The decision boundary may also be a time or location at which the aircraft must be on ….. the decision boundary is determined in advance of the aircraft reaching it,”; see also col 5, lines 61-65 and col 6, lines 27-37. see also fig 6, where 624a, 624b and 624c are decision boundary. see also col 10, lines 57-59, where “Decision boundary 724a shown in FIG. 7 corresponds to decision boundary 624a shown in FIG. 6”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl to incorporate the teachings of Estkowski by including the above feature, defined by a volume of airspace having fixed bounds, for maintaining the maneuver and safety constraints by keeping the aircraft on a predefined space.
Scharl discloses a method, wherein an aircraft has on board communication system which is transmitting and receiving information. Information include current position, speed and status of target aircraft. ETA is calculated based on the received information (see citation above). 
Scharl in view of Estkowski does not disclose the following limitations:
transmitting, over the mesh network … the first estimated time of arrival; and
receiving, over the mesh network,…. a second estimated time of arrival …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network.
However Pereira discloses a method for transmitting aircraft flight data wirelessly, wherein an aircraft is transmitting the estimated time of arrival (see [0024], where “Data transmitted during normal mode may include, but is not limited to, fuel, health status of aircraft systems, which may be derived from the IVHM, navigation information including speed and expected ETA.”; see also fig 1) and receiving an estimated time of arrival (see [0010], where “The flight control computer 22 is illustrated as being in communication with the plurality of aircraft systems 20 and it is contemplated that the flight control computer 22 may aid in operating the aircraft systems 20 and may receive information from the aircraft systems 20.”; see also [0015], where “During operation, the transmission module 30 may receive information from the aircraft systems 20 either directly or through the flight control computer 22. The transmission module 30 may execute a program for transmitting aircraft flight data”; ETA is communicated by on board flight control system of aircraft.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski to incorporate the teachings of Pereira by including the above feature, transmitting the estimated time of arrival and receiving an estimated time of arrival, for calculating the turning point faster (less calculation as ETA is communicated) by avoiding sharp change in trajectory on flight path while maintaining passengers comfort. 
Scharl in view of Estkowski and Pereira discloses a method, wherein an aircraft is controlled inside a defined boundary by transmitting and receiving information including estimated time of arrival. Scharl in view of Estkowski and Pereira does not explicitly disclose that transmission and reception of information is not over a mesh network and the aircrafts represent nodes of the mesh network.
Scharl in view of Estkowski and Pereira does not disclose the following limitations:
transmitting, over the mesh network; and
receiving, over the mesh network, …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network.
However Gentry discloses a method, wherein transmitting, over the mesh network (see col 2, lines 48-52 where “individual UAVs operating within wireless communication range of at least one other UAV may establish and maintain a mesh network for collection and transmission of data representing UAVs operating within the mesh network.”); and
receiving, over the mesh network (see col 2, lines 48-52 where “individual UAVs operating within wireless communication range of at least one other UAV may establish and maintain a mesh network for collection and transmission of data representing UAVs operating within the mesh network.”; see also col 4, lines 1-6, where “A UAV may then update its own local mesh with collected data associated with the individual UAV such as physical features, flight characteristics, current location, flight plan(s), digital certificates, and/or an associated timestamp with each piece of data within the mesh.”), …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network (see col 2, line 66-col 3 line 1, where “Moreover, an individual UAV operating on the mesh network, and representing a node of the mesh network,”; see also col 5, lines 41-43, where “one or more UAVs operating within transmission distance 112 of the central control tower 110 may act as individual nodes and create a mesh network one or more UAVs operating within transmission distance 112 of the central control tower 110 may act as individual nodes and create a mesh network”);
Gentry teaches a method wherein UAVs are transmitting and receiving various data/information (e.g. physical features, flight characteristics, current location, flight plan(s), digital certificates, and/or an associated timestamp) over the mesh network. So it would be obvious to transmit and receive another data/information (e.g. estimated time of arrival of the aircraft, disclosed by Pereira) over the mesh network. 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Gentry by including the above feature, transmitting, over the mesh network; and receiving, over the mesh network, …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network, for increasing the effectiveness of communication e.g. faster communication by transmitting the data to another aircraft directly and receiving the  data from another aircraft directly.  
Regarding claim 24, Scharl further discloses a method, wherein modifying the at least one of the speed and the heading comprises increasing the speed of the first unmanned aerial vehicle if (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn point 112 or by turning aircraft 102 at the appropriate turn point 112 in combination with controlling the speed of aircraft 102 in an appropriate manner”; see [0062], where “ability to speed up along a turn geometry to achieve desired spacing”): 
the first estimated time of arrival is earlier than the second estimated time of arrival (see [0093], where “ Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined”. See also [0090], where “the difference between the predicted spacing and the search goal is less than a selected threshold value (operation 806). Any appropriate value may be selected for the threshold value used in operation 806. For example, without limitation, the threshold value may be selected to be approximately 10 seconds, or any other appropriate value. If the difference between the achieved spacing and the search goal is not less than the selected threshold value”); and 
a difference between the first estimated time of arrival and the second estimated time of arrival is less than a safety margin (see [0094], where “It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”).
Regarding claim 25, Scharl further discloses a method, wherein modifying the at least one of the speed and the heading comprises slowing the first unmanned aerial vehicle by causing the first unmanned aerial vehicle to reduce thrust (see [0062], where “slow down…along a turn geometry to achieve desired spacing 324.”).
Regarding claim 26, Scharl further discloses a method, wherein: computer memory onboard the first unmanned aerial vehicle stores representations of a plurality of flight corridors (see [0030], where “To join route 106, aircraft 102 may turn at turn point 112 from leg 110 of flight path 108 onto leg 114 of flight path 108. Leg 114 of flight path 108 intersects route 106 at intercept point 116. Leg 114 of flight path 108 also or alternatively may be referred to as a second leg or an inbound leg.”; multiple legs of flight path e.g. 110 and 114. Flight legs corresponds to flight corridors. Those flight legs are stored on a storage device in the aircraft. see also [0098], where “storage device is any piece of hardware that is capable of storing information, such as, for example, without limitation, data, program code in functional form, and/or other suitable information either on a temporary basis and/or a permanent basis.”; see also [0095], where “Data processing system 900 may be an example of one implementation of a data processing system on which turn calculator 222 in FIG. 2 or turn calculator 300 in FIG. 3 is implemented.”; see also [0052], where “Aircraft data processing system 240 may comprise any number of appropriate data processing systems on aircraft 201.”); and 
determining the first estimated time of arrival comprises determining a distance, along one of the plurality of flight corridors, between an estimated current position of the first unmanned aerial vehicle and a bound of the geographical area (see fig 2, block 232, trajectory generator. See also [0051], where “Turn calculator 222 may use trajectory generator 232 to predict the movement of aircraft 201 and target aircraft 202. Trajectory generator 232 may comprise any appropriate system or method for predicting the movement of target aircraft 202 and aircraft 201. Trajectory generator 232 may be configured to properly represent a flyable trajectory in three dimensions, including proper construction of turns and representative of the intended flight path in the vertical and longitudinal directions.”; see also [0060], where “determine search goal 350 by determining an estimated time of arrival of the target aircraft at achieve-by point 326.”; see also [0082], where “The desired spacing then may be added to the estimated time of arrival of the target aircraft at the achieve-by point (operation 604). The desired spacing used in operation 604 is represented in units of time. If the desired spacing is provided as a distance, it may be transformed onto a time based representation for use in operation 604.”; achieve-by point corresponds to a bound of the geographical area. Estimated time of arrival is determined based on distance between current position and achieve-by point.).
Regarding claim 28, Scharl further discloses a method, wherein an aircraft has on board communication system which is transmitting and receiving information. Information include current position, speed and status of target aircraft. ETA is calculated based on the received information (see citation above). 
Scharl in view of Estkowski does not explicitly disclose that an aircraft is transmitting the estimated time of arrival.
However Pereira further discloses a method for transmitting aircraft flight data wirelessly, wherein an aircraft is transmitting the estimated time of arrival (see [0024], where “Data transmitted during normal mode may include, but is not limited to, fuel, health status of aircraft systems, which may be derived from the IVHM, navigation information including speed and expected ETA.”; see also fig 1).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski to incorporate the teachings of Pereira by including the above feature, transmitting the estimated time of arrival, for calculating the turning point faster (less calculation as ETA is communicated) without any sharp change in trajectory on flight path and maintaining passengers comfort.
Scharl in view of Estkowski, Pereira does not disclose the following limitations: wherein transmitting the first status message to the second unmanned aerial vehicle. 
However Gentry further discloses a method, wherein transmitting the first status message to the second unmanned aerial vehicle (see fig 1, where UAV 104 and UAV 102 are communicating. See also col 5, lines 51-55, where “Individual UAVs may establish wireless communication connections 118 to send and receive data, including local 114 and central 116 mesh data, between individual nodes of the mesh network (i.e., individual UAVs 104”).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Gentry by including the above feature, wherein transmitting the first status message to the second unmanned aerial vehicle, for avoiding collision between UAVs by establishing efficient communications in order to provide broadband service to poor and lightly populated regions using aerial platforms. 
Regarding claim 29, Scharl further discloses a method, wherein an aircraft has on board communication system which is transmitting and receiving information. Information include current position, speed and status of target aircraft. ETA is calculated based on the received information (see citation above). 
Scharl in view of Estkowski does not explicitly disclose that an aircraft is transmitting the estimated time of arrival.
However Pereira further discloses a method for transmitting aircraft flight data wirelessly, wherein an aircraft is transmitting the estimated time of arrival (see [0024], where “Data transmitted during normal mode may include, but is not limited to, fuel, health status of aircraft systems, which may be derived from the IVHM, navigation information including speed and expected ETA.”; see also fig 1).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski to incorporate the teachings of Pereira by including the above feature, transmitting the estimated time of arrival, for calculating the turning point faster (less calculation as ETA is communicated) without any sharp change in trajectory on flight path and maintaining passengers comfort.
Scharl in view of Estkowski and Pereira does not disclose the following limitation:
 wherein transmitting the first status message to a plurality of additional remote unmanned aerial vehicles.
However Gentry further discloses a method, wherein transmitting the first status message to a plurality of additional remote unmanned aerial vehicles (see col 4, lines 9-18, where “a UAV may request an identifying certificate from a detected UAV within a common airspace. …. Upon receipt of the identifying certificate, the UAV may validate the certificate and compare data received with the certificate and physical and operating characteristics detected by the UAV and associated with the nearby UAV.”; see also col 4, lines 39-43, where “A UAV may be required to participate in automated flight plan management with one or more UAVs operating within a common airspace. For instance, a UAV may detect one or more nearby UAVs operating within the common airspace.”; a UAV is communicating with other UAVs to receive flight plans. So the other UAVs are also receiving flight plans from each other when there’s more than one UAV. See also fig 1, where many UAVs are shown, 106, 104 and 102 are UAVs.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Gentry by including the above feature, wherein transmitting the first status message to a plurality of additional remote unmanned aerial vehicles, for avoiding collision between UAVs by establishing efficient communications in order to provide broadband service to poor and lightly populated regions using aerial platforms. 
Regarding claim 31, Scharl further discloses a first unmanned aerial vehicle (see fig 1, aircraft, 102) comprising: 
a processor (see [0095], where “Turning to FIG. 9, an illustration of a block diagram of a data processing system is depicted in accordance with an illustrative embodiment. Data processing system 900 may be an example of one implementation of aircraft data processing system 240 in FIG. 1. Data processing system 900 may be an example of one implementation of a data processing system on which turn calculator 222 in FIG. 2 or turn calculator 300 in FIG. 3 is implemented.”; see also fig 9, block 904, processor unit); and 
a non-transitory computer-readable storage medium storing instructions that, when executed by the processor (see [0097], where “Processor unit 904 serves to execute instructions for software that may be loaded into memory 906.”), cause the first unmanned aerial vehicle to: 
determine a first estimated time of arrival of the first unmanned aerial vehicle to a geographical area  (see fig 2, block 222. see also [0034], where “aircraft 102 may be instructed to achieve the desired spacing with target aircraft 104 by the time that aircraft 102 reaches achieve-by point 122 on route 106.”; see also [0090], where “Process 800 may begin by determining an estimated time of arrival at an achieve-by point assuming a tum point for the aircraft at the candidate turn point being evaluated (operation 802).”; see also [0044]. see also fig 1, where aircraft operating environment, 100 corresponds to a geographical area, target aircraft, 104 corresponds to second unmanned aerial vehicle. Aircraft, 102 corresponds to first unmanned aerial vehicle. Aircraft, 102 is maintaining desired spacing by not moving far (or turn) from a specific predefined point, which is interpreted as reaching a predefined point System is determining estimated time of arrival. Based on the estimated time of arrival, turning point is determined. So Scharl teaches a method that estimate time of arrival of the first unmanned aerial vehicle to a point that is included inside a geographical area.);  
transmit,  a first status message  (see fig 2, block 214, communication system. see also [0047], where “For example, without limitation, target aircraft information 228 may include information identifying the current state of target aircraft 202. Target aircraft information 228 identifying the current state of target aircraft 202 may include information identifying the current position of target aircraft 202 and the current speed of target aircraft 202.”; see [0093], where “ The estimated time of arrival of the turning aircraft at the intercept point is determined”; turning aircraft corresponds to first unmanned aerial vehicle. Communication unit is transmitting message/data.); 
receive,  a second status message from a remote unmanned aerial vehicle, the second status message  (see fig 6, block 602, where estimate time of arrival of target aircraft is determined. See also fig 8, block 814, where estimate time of arrival of target aircraft is determined. see also [0047], where “For example, without limitation, target aircraft information 228 may include information identifying the current state of target aircraft 202. Target aircraft information 228 identifying the current state of target aircraft 202 may include information identifying the current position of target aircraft 202 and the current speed of target aircraft 202.”; See also [0048], where “Target aircraft information 228 may be provided to aircraft 201 from target aircraft 202 via communications system 214 or in another appropriate manner.”; see also [0093], where “an estimated time of arrival of the target aircraft at the intercept point may be determined (operation 814)…. Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined ( operation 818).”; see also [0081]. Target aircraft corresponds to second unmanned aerial vehicle. Based on the operations 814 and 816, turning point is determined. 814 is the estimate time of arrival of target aircraft and 816 is the estimate time of arrival of turning aircraft. See fig 3, block 304, information receiver. See also [0009], where “The information receiver is configured to receive interval management information identifying a desired spacing between an aircraft and a target aircraft.”; see also [0069], where “the interval management information may be received onboard the aircraft from an air traffic control system or other appropriate source of interval management information via an appropriate communications system onboard the aircraft.”),  
compare the first estimated time of arrival to the second estimated time of arrival (see [0093-0094], where “ Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined… It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”); and 
modify at least one of a speed or a heading of the first unmanned aerial vehicle based on the comparison between the first estimated time of arrival and the second estimated time of arrival (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn point 112 or by turning aircraft 102 at the appropriate turn point 112 in combination with controlling the speed of aircraft 102 in an appropriate manner”).
Scharl does not disclose the following limitations: 
defined by a volume of airspace having fixed bounds;
transmit, over the mesh network … the first estimated time of arrival; and
receive, over the mesh network,…. a second estimated time of arrival …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network.
However Estkowski further discloses a system for controlling aircraft, wherein defined by a volume of airspace having fixed bounds (see col 4, lines 50-58, where “The decision boundary may also be a time or location at which the aircraft must be on….. the decision boundary is determined in advance of the aircraft reaching it,”; see also col 5, lines 61-65 and col 6, lines 27-37. see also fig 6, where 624a, 624b and 624c are decision boundary. see also col 10, lines 57-59, where “Decision boundary 724a shown in FIG. 7 corresponds to decision boundary 624a shown in FIG. 6”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl to incorporate the teachings of Estkowski by including the above feature, defined by a volume of airspace having fixed bounds, for maintaining the maneuver and safety constraints by keeping the aircraft on a predefined space.
Scharl discloses a method, wherein an aircraft has on board communication system which is transmitting and receiving information. Information include current position, speed and status of target aircraft. ETA is calculated based on the received information (see citation above). 
Scharl in view of Estkowski does not disclose the following limitations:
transmit, over the mesh network … the first estimated time of arrival; and
receive, over the mesh network,…. a second estimated time of arrival …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network.
However Pereira further discloses a system for transmitting aircraft flight data wirelessly, wherein an aircraft transmits the estimated time of arrival (see [0024], where “Data transmitted during normal mode may include, but is not limited to, fuel, health status of aircraft systems, which may be derived from the IVHM, navigation information including speed and expected ETA.”; see also fig 1) and receives an estimated time of arrival (see [0010], where “The flight control computer 22 is illustrated as being in communication with the plurality of aircraft systems 20 and it is contemplated that the flight control computer 22 may aid in operating the aircraft systems 20 and may receive information from the aircraft systems 20.”; see also [0015], where “During operation, the transmission module 30 may receive information from the aircraft systems 20 either directly or through the flight control computer 22. The transmission module 30 may execute a program for transmitting aircraft flight data”; ETA is communicated by on board flight control system of aircraft.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski to incorporate the teachings of Pereira by including the above feature, transmits the estimated time of arrival and receives an estimated time of arrival, for calculating the turning point faster (less calculation as ETA is communicated) by avoiding sharp change in trajectory on flight path while maintaining passengers comfort. 
Scharl in view of Estkowski and Pereira discloses a system, wherein an aircraft is controlled inside a defined boundary by transmitting and receiving information including estimated time of arrival. Scharl in view of Estkowski and Pereira does not explicitly disclose that transmission and reception of information is not over a mesh network and the aircrafts represent nodes of the mesh network.
Scharl in view of Estkowski and Pereira does not disclose the following limitations:
transmit, over the mesh network; and
receive, over the mesh network, …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network.
However Gentry further discloses a system, wherein transmit, over the mesh network (see col 2, lines 48-52 where “individual UAVs operating within wireless communication range of at least one other UAV may establish and maintain a mesh network for collection and transmission of data representing UAVs operating within the mesh network.”); and
receive, over the mesh network (see col 2, lines 48-52 where “individual UAVs operating within wireless communication range of at least one other UAV may establish and maintain a mesh network for collection and transmission of data representing UAVs operating within the mesh network.”; see also col 4, lines 1-6, where “A UAV may then update its own local mesh with collected data associated with the individual UAV such as physical features, flight characteristics, current location, flight plan(s), digital certificates, and/or an associated timestamp with each piece of data within the mesh.”), …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network (see col 2, line 66-col 3 line 1, where “Moreover, an individual UAV operating on the mesh network, and representing a node of the mesh network,”; see also col 5, lines 41-43, where “one or more UAVs operating within transmission distance 112 of the central control tower 110 may act as individual nodes and create a mesh network one or more UAVs operating within transmission distance 112 of the central control tower 110 may act as individual nodes and create a mesh network”);
Gentry teaches a method wherein UAVs are transmitting and receiving various data/information (e.g. physical features, flight characteristics, current location, flight plan(s), digital certificates, and/or an associated timestamp) over the mesh network. So it would be obvious to transmit and receive another data/information (e.g. estimated time of arrival of the aircraft, disclosed by Pereira) over the mesh network. 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Gentry by including the above feature, transmit, over the mesh network; and receive, over the mesh network, …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network, for increasing the effectiveness of communication e.g. faster communication by transmitting the data to another aircraft directly and receiving the  data from another aircraft directly.  
Regarding claim 32, Scharl further discloses a first unmanned aerial vehicle, wherein 
the non-transitory computer-readable storage medium stores instructions that, when executed by the processor, cause the first unmanned aerial vehicle to increase the speed of the first unmanned aerial vehicle if (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn point 112 or by turning aircraft 102 at the appropriate turn point 112 in combination with controlling the speed of aircraft 102 in an appropriate manner”; see [0062], where “ability to speed up along a turn geometry to achieve desired spacing”):
the first estimated time of arrival is earlier than the second estimated time of arrival (see [0093], where “ Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined”. See also [0090], where “the difference between the predicted spacing and the search goal is less than a selected threshold value (operation 806). Any appropriate value may be selected for the threshold value used in operation 806. For example, without limitation, the threshold value may be selected to be approximately 10 seconds, or any other appropriate value. If the difference between the achieved spacing and the search goal is not less than the selected threshold value,”); and 
a difference between the first estimated time of arrival and the second estimated time of arrival is less than a safety margin (see [0094], where “It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”; see [0062], where “ability to speed up along a turn geometry to achieve desired spacing”).
Regarding claim 34, Scharl further discloses an unmanned aerial vehicle, the non-transitory computer-readable storage medium stores: representations of a plurality of flight corridors (see [0030], where “To join route 106, aircraft 102 may turn at turn point 112 from leg 110 of flight path 108 onto leg 114 of flight path 108. Leg 114 of flight path 108 intersects route 106 at intercept point 116. Leg 114 of flight path 108 also or alternatively may be referred to as a second leg or an inbound leg.”; multiple legs of flight path e.g. 110 and 114. Flight legs corresponds to flight corridors. Those flight legs are stored on a storage device in the aircraft. see also [0098], where “storage device is any piece of hardware that is capable of storing information, such as, for example, without limitation, data, program code in functional form, and/or other suitable information either on a temporary basis and/or a permanent basis.”; see also [0095], where “Data processing system 900 may be an example of one implementation of a data processing system on which turn calculator 222 in FIG. 2 or turn calculator 300 in FIG. 3 is implemented.”; see also [0052], where “Aircraft data processing system 240 may comprise any number of appropriate data processing systems on aircraft 201.”); and 
instructions that, when executed by the processor, cause the first unmanned aerial vehicle to determine the first estimated time of arrival by determining a distance, along one of the plurality of flight corridors, between an estimated current position of the first unmanned aerial vehicle and the geographical area (see fig 2, block 232, trajectory generator. See also [0051], where “Turn calculator 222 may use trajectory generator 232 to predict the movement of aircraft 201 and target aircraft 202. Trajectory generator 232 may comprise any appropriate system or method for predicting the movement of target aircraft 202 and aircraft 201. Trajectory generator 232 may be configured to properly represent a flyable trajectory in three dimensions, including proper construction of turns and representative of the intended flight path in the vertical and longitudinal directions.”; see also [0060], where “determine search goal 350 by determining an estimated time of arrival of the target aircraft at achieve-by point 326.”; see also [0082], where “The desired spacing then may be added to the estimated time of arrival of the target aircraft at the achieve-by point ( operation 604). The desired spacing used in operation 604 is represented in units of time. If the desired spacing is provided as a distance, it may be transformed onto a time based representation for use in operation 604.”; achieve-by point corresponds to a bound of the geographical area. Estimated time of arrival is determined based on distance between current position and achieve-by point.).
Regarding claim 36, Scharl further discloses a method of controlling a first unmanned aerial vehicle (see [0023], where “controlling the speed of the aircraft, or by an appropriate combination of turning and speed control.”; the aircraft corresponds to first unmanned aerial vehicle.), comprising: 
at a first unmanned aerial vehicle (see fig 1, aircraft, 102): 
transmitting,  a first status message  (see fig 2, block 214, communication system. see also [0047], where “For example, without limitation, target aircraft information 228 may include information identifying the current state of target aircraft 202. Target aircraft information 228 identifying the current state of target aircraft 202 may include information identifying the current position of target aircraft 202 and the current speed of target aircraft 202.”; see also [0034], where “aircraft 102 may be instructed to achieve the desired spacing with target aircraft 104 by the time that aircraft 102 reaches achieve-by point 122 on route 106.”; see also [0090], where “Process 800 may begin by determining an estimated time of arrival at an achieve-by point assuming a tum point for the aircraft at the candidate turn point being evaluated ( operation 802).”; see also [0093], where “ The estimated time of arrival of the turning aircraft at the intercept point is determined”; turning aircraft corresponds to first unmanned aerial vehicle. Communication unit is transmitting message/data. see also fig 1, where aircraft operating environment, 100 corresponds to a geographical area, target aircraft, 104 corresponds to second unmanned aerial vehicle. Aircraft, 102 corresponds to first unmanned aerial vehicle. Aircraft, 102 is maintaining desired spacing by not moving far (or turn) from a specific predefined point, which is interpreted as reaching a predefined point System is determining estimated time of arrival. Based on the estimated time of arrival, turning point is determined. So Scharl teaches a method that estimate time of arrival of the first unmanned aerial vehicle to a point that is included inside a geographical area.);
receiving,  a second status message  (see fig 6, block 602, where estimate time of arrival of target aircraft is determined. See also fig 8, block 814, where estimate time of arrival of target aircraft is determined. see also [0047], where “For example, without limitation, target aircraft information 228 may include information identifying the current state of target aircraft 202. Target aircraft information 228 identifying the current state of target aircraft 202 may include information identifying the current position of target aircraft 202 and the current speed of target aircraft 202.”; See also [0048], where “Target aircraft information 228 may be provided to aircraft 201 from target aircraft 202 via communications system 214 or in another appropriate manner.”; see also [0093], where “an estimated time of arrival of the target aircraft at the intercept point may be determined (operation 814)…. Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined ( operation 818).”; see also [0081]. Target aircraft corresponds to second unmanned aerial vehicle. Based on the operations 814 and 816, turning point is determined. 814 is the estimate time of arrival of target aircraft and 816 is the estimate time of arrival of turning aircraft. See fig 3, block 304, information receiver. See also [0009], where “The information receiver is configured to receive interval management information identifying a desired spacing between an aircraft and a target aircraft.”; see also [0069], where “the interval management information may be received onboard the aircraft from an air traffic control system or other appropriate source of interval management information via an appropriate communications system onboard the aircraft.”), 
determining whether a difference between the first estimated time of arrival and the second estimated time of arrival is less than a safety margin (see [0093-0094], where “ Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined… It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”);
in accordance with a determination that the difference between the first estimated time of arrival and the second estimated time of arrival is less than the safety margin, determining whether the first estimated time of arrival is before or after the second estimated time of arrival (see [0093-0094], where “Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined… It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”); and 
in accordance with a determination that the first estimated time of arrival is after the second estimated time of arrival, changing one or more flight parameters of the first unmanned aerial vehicle to increase the first estimated time of arrival (see [0062], where “slow down, balanced by its ability to speed up along a turn geometry to achieve desired spacing”; see also [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn point 112 or by turning aircraft 102 at the appropriate turn point 112 in combination with controlling the speed of aircraft 102 in an appropriate manner”).
Scharl does not disclose the following limitations: 
defined by a volume of airspace having fixed bounds;
transmitting, over the mesh network … the first estimated time of arrival; and
receiving, over the mesh network,…. a second estimated time of arrival …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network.
However Estkowski further discloses a method for controlling aircraft, wherein defined by a volume of airspace having fixed bounds (see col 4, lines 50-58, where “The decision boundary may also be a time or location at which the aircraft must be on….. the decision boundary is determined in advance of the aircraft reaching it,”; see also col 5, lines 61-65 and col 6, lines 27-37. see also fig 6, where 624a, 624b and 624c are decision boundary. see also col 10, lines 57-59, where “Decision boundary 724a shown in FIG. 7 corresponds to decision boundary 624a shown in FIG. 6”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl to incorporate the teachings of Estkowski by including the above feature, defined by a volume of airspace having fixed bounds, for maintaining the maneuver and safety constraints by keeping the aircraft on a predefined space.
Scharl discloses a method, wherein an aircraft has on board communication system which is transmitting and receiving information. Information include current position, speed and status of target aircraft. ETA is calculated based on the received information (see citation above). 
Scharl in view of Estkowski does not disclose the following limitations:
transmitting, over the mesh network … the first estimated time of arrival; and
receiving, over the mesh network,…. a second estimated time of arrival …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network.
However Pereira further discloses a method for transmitting aircraft flight data wirelessly, wherein an aircraft is transmitting the estimated time of arrival (see [0024], where “Data transmitted during normal mode may include, but is not limited to, fuel, health status of aircraft systems, which may be derived from the IVHM, navigation information including speed and expected ETA.”; see also fig 1) and receiving an estimated time of arrival (see [0010], where “The flight control computer 22 is illustrated as being in communication with the plurality of aircraft systems 20 and it is contemplated that the flight control computer 22 may aid in operating the aircraft systems 20 and may receive information from the aircraft systems 20.”; see also [0015], where “During operation, the transmission module 30 may receive information from the aircraft systems 20 either directly or through the flight control computer 22. The transmission module 30 may execute a program for transmitting aircraft flight data”; ETA is communicated by on board flight control system of aircraft.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski to incorporate the teachings of Pereira by including the above feature, transmitting the estimated time of arrival and receiving an estimated time of arrival, for calculating the turning point faster (less calculation as ETA is communicated) by avoiding sharp change in trajectory on flight path while maintaining passengers comfort. 
Scharl in view of Estkowski and Pereira discloses a method, wherein an aircraft is controlled inside a defined boundary by transmitting and receiving information including estimated time of arrival. Scharl in view of Estkowski and Pereira does not explicitly disclose that transmission and reception of information is not over a mesh network and the aircrafts represent nodes of the mesh network.
Scharl in view of Estkowski and Pereira does not disclose the following limitations:
transmitting, over the mesh network; and
receiving, over the mesh network, …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network.
However Gentry further discloses a method, wherein transmitting, over the mesh network (see col 2, lines 48-52 where “individual UAVs operating within wireless communication range of at least one other UAV may establish and maintain a mesh network for collection and transmission of data representing UAVs operating within the mesh network.”); and
receiving, over the mesh network (see col 2, lines 48-52 where “individual UAVs operating within wireless communication range of at least one other UAV may establish and maintain a mesh network for collection and transmission of data representing UAVs operating within the mesh network.”; see also col 4, lines 1-6, where “A UAV may then update its own local mesh with collected data associated with the individual UAV such as physical features, flight characteristics, current location, flight plan(s), digital certificates, and/or an associated timestamp with each piece of data within the mesh.”), …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network (see col 2, line 66-col 3 line 1, where “Moreover, an individual UAV operating on the mesh network, and representing a node of the mesh network,”; see also col 5, lines 41-43, where “one or more UAVs operating within transmission distance 112 of the central control tower 110 may act as individual nodes and create a mesh network one or more UAVs operating within transmission distance 112 of the central control tower 110 may act as individual nodes and create a mesh network”);
Gentry teaches a method wherein UAVs are transmitting and receiving various data/information (e.g. physical features, flight characteristics, current location, flight plan(s), digital certificates, and/or an associated timestamp) over the mesh network. So it would be obvious to transmit and receive another data/information (e.g. estimated time of arrival of the aircraft, disclosed by Pereira) over the mesh network. 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Gentry by including the above feature, transmitting, over the mesh network; and receiving, over the mesh network, …., the first and second unmanned aerial vehicles corresponding to nodes of the mesh network, for increasing the effectiveness of communication e.g. faster communication by transmitting the data to another aircraft directly and receiving the  data from another aircraft directly.  
Regarding claim 37, Scharl further discloses a method comprising, in accordance with a determination that the first estimated time of arrival is before the second estimated time of arrival, changing one or more flight parameters of the first unmanned aerial vehicle to decrease the first estimated time of arrival (see [0093], where “ Using the estimated times of arrival determined in operations 814 and 816, a predicted spacing between the turning aircraft and the target aircraft at the intercept point then may be determined”. See also [0090], where “the difference between the predicted spacing and the search goal is less than a selected threshold value (operation 806). Any appropriate value may be selected for the threshold value used in operation 806. For example, without limitation, the threshold value may be selected to be approximately 10 seconds, or any other appropriate value. If the difference between the achieved spacing and the search goal is not less than the selected threshold value,”; see also [0094], where “It then may be determined whether the difference between the predicted spacing at the intercept point and the desired spacing is less than a selected threshold value”; see [0062], where “ability to speed up along a turn geometry to achieve desired spacing”).
Regarding claim 39, Scharl further discloses a method, wherein the operation of changing one or more flight parameters of the first unmanned aerial vehicle to increase the first estimated time of arrival comprises decreasing a speed of the first unmanned aerial vehicle (see [0062], where “slow down, balanced by its ability to speed up along a turn geometry to achieve desired spacing”).	
Regarding claim 41, Scharl further discloses a method, wherein an aircraft has on board communication system which is transmitting and receiving information. Information include current position, speed and status of target aircraft. ETA is calculated based on the received information (see citation above). 
Scharl in view of Estkowski does not explicitly disclose that an aircraft is transmitting the estimated time of arrival.
However Pereira further discloses a method for transmitting aircraft flight data wirelessly, wherein an aircraft is transmitting the estimated time of arrival (see [0024], where “Data transmitted during normal mode may include, but is not limited to, fuel, health status of aircraft systems, which may be derived from the IVHM, navigation information including speed and expected ETA.”; see also fig 1).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski to incorporate the teachings of Pereira by including the above feature, transmitting the estimated time of arrival, for calculating the turning point without any sharp change in trajectory on flight path and maintaining passengers comfort.
Scharl in view of Estkowski and Pereira does not disclose the following limitation: wherein… transmitting the first status message to the second unmanned aerial vehicle and a plurality of additional unmanned aerial vehicles. 
However Gentry further discloses a method, wherein transmitting the first status message to the second unmanned aerial vehicle (see fig 1, where UAV 104 and UAV 102 are communicating. See also col 5, lines 51-55, where “Individual UAVs may establish wireless communication connections 118 to send and receive data, including local 114 and central 116 mesh data, between individual nodes of the mesh network (i.e., individual UAVs 104”) and a plurality of additional unmanned aerial vehicles (see col 4, lines 9-18, where “a UAV may request an identifying certificate from a detected UAV within a common airspace. …. Upon receipt of the identifying certificate, the UAV may validate the certificate and compare data received with the certificate and physical and operating characteristics detected by the UAV and associated with the nearby UAV.”; see also col 4, lines 39-43, where “A UAV may be required to participate in automated flight plan management with one or more UAVs operating within a common airspace. For instance, a UAV may detect one or more nearby UAVs operating within the common airspace.”; a UAV is communicating with other UAVs to receive flight plans. So the other UAVs are also receiving flight plans from each other when there’s more than one UAV. See also fig 1, where many UAVs are shown, 106, 104 and 102 are UAVs.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Gentry by including the above feature, transmitting the first status message to the second unmanned aerial vehicle and a plurality of additional unmanned aerial vehicles, for avoiding collision between UAVs by establishing efficient communications in order to provide broadband service to poor and lightly populated regions using aerial platforms. 
Regarding claim 43, Scharl further discloses a method,
wherein modifying at least one of the speed or the heading of the first unmanned aerial vehicle  (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn point 112 or by turning aircraft 102 at the appropriate turn point 112 in combination with controlling the speed of aircraft 102 in an appropriate manner”; see [0062], where “ability to speed up along a turn geometry to achieve desired spacing”).
Scharl in view of Estkowski and Pereira does not disclose the following limitation: 
determining a priority between the first unmanned aerial vehicle and the second unmanned aerial vehicle to enter the geographical area, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area; and 
wherein modifying …. is based on the priority…..
However Gentry further discloses a method, comprising: 
determining a priority between the first unmanned aerial vehicle and the second unmanned aerial vehicle to enter the geographical area, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area (see col 4, lines 50-56, where “a UAV may be given priority if a mission urgency factor is higher than a nearby UAV, or a UAV may be given priority if it is tracking a rogue UAV. Additionally, a UAV may be given priority if its operational capabilities (trajectory change, speed range or altitude range, etc.) do not facilitate rapid enough trajectory changes to effectuate a required flight plan change.”; a UAV is getting higher priority compare to other nearby UAVs based on the mission urgency factor by flight plan management. So a UAV is entering an airspace/geographical area first (higher priority) then other UAVs enter the airspace/geographical area.).
Scharl discloses a method of modifying/controlling (e.g. speed up) the speed of aircraft based on the ETA. Gentry discloses a method of prioritization of UAVs (e.g. one UAV have higher priority compare to other UAVs). So it would be obvious to incorporate the priority determination disclosed by Gentry to modify the speed of aircraft disclosed by Scharl for deciding which aircraft to land first or which aircraft to enter in a particular geographic area.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Gentry by including the above feature, determining a priority between the first unmanned aerial vehicle and the second unmanned aerial vehicle to enter the geographical area, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area; and wherein modifying …. is based on the priority….., for reducing collision during air traffic management.
Regarding claim 44, Scharl further discloses a first unmanned aerial vehicle,
wherein the instruction cause the first unmanned aerial vehicle to modify at least one of the speed or the heading of the first unmanned aerial vehicle  (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn point 112 or by turning aircraft 102 at the appropriate turn point 112 in combination with controlling the speed of aircraft 102 in an appropriate manner”; see [0062], where “ability to speed up along a turn geometry to achieve desired spacing”).
Scharl in view of Estkowski and Pereira does not disclose the following limitation: a first unmanned aerial vehicle, wherein the instruction … based on a priority, 
the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area.
However Gentry further discloses a method, comprising: 
the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area (see col 4, lines 50-56, where “a UAV may be given priority if a mission urgency factor is higher than a nearby UAV, or a UAV may be given priority if it is tracking a rogue UAV. Additionally, a UAV may be given priority if its operational capabilities (trajectory change, speed range or altitude range, etc.) do not facilitate rapid enough trajectory changes to effectuate a required flight plan change.”; a UAV is getting higher priority compare to other nearby UAVs based on the mission urgency factor by flight plan management. So a UAV is entering an airspace/geographical area first (higher priority) then other UAVs enter the airspace/geographical area.).
Scharl discloses a method of modifying/controlling (e.g. speed up) the speed of aircraft based on the ETA. Gentry discloses a method of prioritization of UAVs (e.g. one UAV have higher priority compare to other UAVs). So it would be obvious to incorporate the priority determination disclosed by Gentry to modify the speed of aircraft disclosed by Scharl for deciding which aircraft to land first or which aircraft to enter in a particular geographic area.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Gentry by including the above feature, wherein the instruction … based on a priority, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area, for reducing collision during air traffic management.
Regarding claim 45, Scharl further discloses a method,
 (see [0035], where “The desired spacing between aircraft 102 and target aircraft 104 for interval management may be achieved by turning aircraft 102 at the appropriate turn point 112 or by turning aircraft 102 at the appropriate turn point 112 in combination with controlling the speed of aircraft 102 in an appropriate manner”; see [0062], where “ability to speed up along a turn geometry to achieve desired spacing”).
Scharl in view of Estkowski and Pereira does not disclose the following limitation: a method, comprising, at the first unmanned aerial vehicle: 
determining a priority between the first unmanned aerial vehicle and the second unmanned aerial vehicle, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area; and 
 the priority showing that the first unmanned aerial vehicle has priority over the second unmanned aerial vehicle.
However Gentry further discloses a method, comprising: 
determining a priority between the first unmanned aerial vehicle and the second unmanned aerial vehicle, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area and the priority showing that the first unmanned aerial vehicle has priority over the second unmanned aerial vehicle (see col 4, lines 50-56, where “a UAV may be given priority if a mission urgency factor is higher than a nearby UAV, or a UAV may be given priority if it is tracking a rogue UAV. Additionally, a UAV may be given priority if its operational capabilities (trajectory change, speed range or altitude range, etc.) do not facilitate rapid enough trajectory changes to effectuate a required flight plan change.”; a UAV is getting higher priority compare to other nearby UAVs based on the mission urgency factor by flight plan management. So a UAV is entering an airspace/geographical area first (higher priority) then other UAVs enter the airspace/geographical area.).
Scharl discloses a method of modifying/controlling (e.g. speed up) the speed of aircraft based on the ETA. Gentry discloses a method of prioritization of UAVs (e.g. one UAV have higher priority compare to other UAVs). So it would be obvious to incorporate the priority determination disclosed by Gentry to modify the speed of aircraft disclosed by Scharl for deciding which aircraft to land first or which aircraft to enter in a particular geographic area.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Gentry by including the above feature, determining a priority between the first unmanned aerial vehicle and the second unmanned aerial vehicle, the priority including selecting between the first unmanned aerial vehicle and the second unmanned aerial vehicle by determining which unmanned aerial vehicle has a higher priority to enter the geographical area and the priority showing that the first unmanned aerial vehicle has priority over the second unmanned aerial vehicle, for reducing collision during air traffic management.
Regarding claim 46, Scharl further discloses a method, wherein the transmitting of the first status message comprises periodically broadcasting, (see [0048], where “Target aircraft information 228 may be provided to aircraft 201 from target aircraft 202 via communications system 214 or in another appropriate manner. … Automatic dependent surveillance-broadcast is a cooperative surveillance technology in which an aircraft determines its position via satellite navigation and periodically broadcasts it, enabling the aircraft to be tracked.”; see also [0114], where “communications unit 910 may include a number of devices that transmit data, receive data, or transmit and receive data. Communications unit 910 may be, for example, a modem or a network adapter, two network adapters, or some combination thereof.”). 
Scharl in view of Estkowski and Pereira does not disclose the following limitations:
wherein the transmitting of the first status message…., over the mesh network.
However Gentry further discloses a method, wherein transmitting of the first status message…, over the mesh network (see col 2, lines 48-52 where “individual UAVs operating within wireless communication range of at least one other UAV may establish and maintain a mesh network for collection and transmission of data representing UAVs operating within the mesh network.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski and Pereira to incorporate the teachings of Gentry by including the above feature, transmitting of the first status message…., over the mesh network, for increasing the effectiveness of communication e.g. faster communication by transmitting the data to another aircraft directly and receiving the  data from another aircraft directly.  

Claim(s) 33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0171895 (“Scharl”), in view of US 8,868,328 (“Estkowski”), in view of US 2013/0244588 (“Pereira”), and in view of US 9,646,502 (“Gentry”), as applied to claim 31 and 36 above, and further in view of US 2014/0012436 (“Coulmeau”).
Regarding claim 33, Scharl further discloses a first unmanned aerial vehicle, wherein the non-transitory computer-readable storage medium stores instructions that, when executed by the processor, cause the first unmanned aerial vehicle to reduce its speed (see [0062], where “slow down…along a turn geometry to achieve desired spacing 324.”).
Scharl in view of Estkowski, Pereira and Gentry does not disclose the following limitations: a first unmanned aerial vehicle, wherein …. by gaining altitude.
However Coulmeau discloses a method, wherein …. cause the first unmanned aerial vehicle to reduce its speed by gaining altitude (see [0016], where “FIG. 2 illustrates the case of a maneuver making it possible to increase the altitude of the aircraft and to reduce its speed; the principle of the transition also applies to the other possible combinations, ascending or descent, to a higher or lower speed.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski, Pereira and Gentry to incorporate the teachings of Coulmeau by including the above feature, wherein …. cause the first unmanned aerial vehicle to reduce its speed by gaining altitude, for reaching the arrival point on time without any collision and maintain the maneuver and safety constraints of aircraft.
Regarding claim 40, Scharl in view of Estkowski, Pereira and Gentry does not disclose the following limitations: wherein the operation of changing one or more flight parameters of the first unmanned aerial vehicle to increase the first estimated time of arrival comprises increasing an altitude of the first unmanned aerial vehicle.
However Coulmeau further discloses a method, wherein the operation of changing one or more flight parameters of the first unmanned aerial vehicle to increase the first estimated time of arrival comprises increasing an altitude of the first unmanned aerial vehicle (see [0016], where “FIG. 2 illustrates the case of a maneuver making it possible to increase the altitude of the aircraft and to reduce its speed; the principle of the transition also applies to the other possible combinations, ascending or descent, to a higher or lower speed.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski, Pereira and Gentry to incorporate the teachings of Coulmeau by including the above feature, wherein the operation of changing one or more flight parameters of the first unmanned aerial vehicle to increase the first estimated time of arrival comprises increasing an altitude of the first unmanned aerial vehicle, for reaching the arrival point on time without any collision and maintain the maneuver and safety constraints of aircraft.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0171895 (“Scharl”), in view of US 8,868,328 (“Estkowski”), and in view of US 2013/0244588 (“Pereira”) and in view of US 9,646,502 (“Gentry”), as applied to claim 31 and 34 above, and further in view of US 2015/0045989 (“Polansky”).
Regarding claim 35, Scharl further discloses a first unmanned aerial vehicle, wherein the non-transitory computer-readable storage medium stores instructions that, when executed by the processor, cause the unmanned aerial vehicle to determine the first estimated time of arrival based at least in part on: a heading of the first unmanned aerial vehicle (see [0058], where “aircraft heading 382”; see also [0051], where “Trajectory generator 232 may be configured to properly represent a flyable trajectory in three dimensions, including proper construction of turns and representative of the intended flight path in the vertical and longitudinal directions.”; see also [0049] and [0081], where “intended flight path”).
Scharl in view of Estkowski, Pereira and Gentry does not discloses a first unmanned aerial vehicle, wherein the non-transitory computer-readable storage medium stores instructions that, when executed by the processor, cause the unmanned aerial vehicle to determine the first estimated time of arrival based at least in part on: a current wind speed at a point along the one of the plurality of flight corridors. 
However Polansky discloses a method, wherein the operation of determining the first estimated time of arrival comprises determining an estimated travel time based at least in part on: a current wind speed at a point along the one of the plurality of flight corridors (see [0026], where “Using aircraft position, direction (e.g., heading, course, track, etc.), speed data retrieved (or received) from flight management system 106 and/or navigation system 108, wind data (e.g., speed, direction) and terrain (e.g., waypoint) data retrieved (or received) from database 104, processing unit 102 executes one or more algorithms (e.g., implemented in software) for determining the current position of the host aircraft, its heading (course, track, etc.), and computing an ETA for a predetermined location (e.g. waypoint) based on the aircraft's current speed.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Scharl in view of Estkowski, Pereira and Gentry to incorporate the teachings of Polansky by including the above feature, a current wind speed at a point along the one of the plurality of flight corridors, for predicting ETA reliably and adjusting the aircraft’s movement based on the current environmental condition (e.g. wind speed). 
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 9000581 (“Hui”) discloses a method of connecting two devices (e.g. drones) to each other using mesh networking where ETA and other data/information can be communicated.
US 2016/0019033 (“Berge”) discloses a generalized aircraft arrival plan using network of nodes.
Response to Arguments
Applicant’s arguments with respect to claims 23-26, 28, 29, 31-37, 39-41 and 43-46 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3666             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666